DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on February 27th, 2019.  These drawings are unacceptable. The drawings are objected to because the boxes of figure 1 are not properly labeled.  Reference numerals alone are insufficient.  Examiner suggests replacing figure 1 on the replacement sheet with the originally filed figure 1 assuming all referenced portions are properly labeled with respect to the written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10, 11, 15-19 and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,154,800. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 11, 15-19 and 26-38 of the pending claims of the present application anticipate claims 1-14 of the U.S. Patent.  Both the U.S. patent and the pending application include substantially similar limitations within the independent and dependent claims including but not limited to: identifying connected anatomical structures, generating an anatomical centerline model, selecting a set of points, generating a first plurality of cylindrical linkage elements, receiving tracking data, matching the point, identifying a second plurality of cylindrical linkage elements, determining a distance, updating the matching and displaying the stored images as well as preoperative medical images, connected structures including airways of the lung, identifying a closest cylindrical element, creating a project, snapping a point, determining closest points, generating a snap point, two end points, at least one sensor on the elongate body of an instrument as a fiber optic bend sensor and comparing a vector.  The pending application additionally discloses the elongate instrument including a sensor is flexible in the independent claims and .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "a first end point of the two end points" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the respective two end points" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 10, 11, 15, 16, 18, 19, 26, 28-30, 32-34, 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (7,901,348) in view of Mittal et al (2011/0224542).
Regarding claim 10, Soper et al disclose a medical system comprising: a flexible instrument including a sensor adapted to provide tracking data for a point on the instrument (embedded position sensor on the flexible endoscope, abstract); a memory storing images of a patient anatomy (images stored as data, abstract); a processor configured to: identify connected anatomical structures in the stored images of the patient anatomy (segmentation of medical images, col.3, ll.4-7); generate an anatomical centerline model from the identified 
However, Mittal et al teach in the same medical field of endeavor, generate a plurality of cylindrical linkage elements representing the connected anatomical structures (figs.4a and 4b; [0032];[0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linkage elements of Soper et al with the cylindrical linkage elements of Mittal et al as it would provide a linkage element with a shape substantially similar to that of the lumen of interest in order to exploit the locally cylindrical shape of the lumen to obtain the exact position and shape as set forth in Mittal et al ([0032]).

Regarding claim 15, Soper et al as modified by Mittal et al disclose the invention as set forth in claim 10 and Soper et al further discloses the processor is further configured to: identify a closest linkage element (point on centerline) in the second plurality of linkage elements (snapping the position measured to the centerline of the passage, col.19, ll.46-52).
Regarding claim 16, Soper et al as modified by Mittal et al disclose the invention as set forth with respect to claim 15 and Soper et al further discloses wherein the processor is further configured to create a projection of the point on the instrument to the linkage element centerline of the closest linkage element (line for snapping between the point on the instrument and the point on the centerline, col.19, ll.46-52).
Regarding claim 18, Soper et al as modified by Mittal et al disclose the invention as set forth with respect to claim 15 and Soper et al further discloses wherein the processor is further configured to determine whether the point on the instrument is closest to one of two points of the linkage element centerline through the closest linkage element or is closest to a midpoint between the two points (the exact location of the endoscope 202 with respect to the location of the two points, any two adjacent points 204, of the linkage element, fig.4D, col.13, ll.64-67)
Regarding claim 19, Soper et al discloses wherein the processor is further configured to: generate a composite image including an image of the connected anatomical structures and an image of the point on the instrument within the patient anatomy (fig.4D).

However, Mittal et al teach in the same medical field of endeavor, cylindrical linkage element (figs.4a and 4b; [0032];[0033]) and wherein each of the first plurality of cylindrical linkage elements include a radius from the linkage element centerline defining a cylindrical wall ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linkage elements of Soper et al with the cylindrical linkage elements and including a radius of Mittal et al as it would provide a linkage element with a shape substantially similar to that of the lumen of interest, which inherently includes a radius, in order to exploit the locally cylindrical shape of the lumen to obtain the exact position and shape as set forth in Mittal et al ([0032]).
Regarding claim 28, Soper et al disclose wherein each anatomical centerline of the set of anatomical centerlines connects a plurality of center points of the connected anatomical structures (wherein a centerline inherently includes a plurality of points which are inherently in the center, col.3, ll.13-29).

Regarding claim 30, Soper et al disclose wherein the processor is further configured to: receive the tracking data corresponding to the point on the instrument when the instrument is positioned within at least one of the connected anatomical structures by receiving the tracking data from a tracking system (col.3, ll.43-48), wherein the sensor is disposed on an elongate body of the instrument (embedded sensor, abstract).
Regarding claim 32, Soper et al as modified by Mittal et al disclose the invention as set forth in claim 10 and Soper et al further discloses the processor is further configured to: match the point on the instrument to one of the first plurality of linkage elements by matching the point on the instrument to one of the first plurality of linkage elements representing one of the connected anatomical structures in at least one of the stored images to register the instrument with respect to the stored images (fig.4D, col.13, ll.64-67).
Regarding claim 33, Soper et al disclose wherein a first end point of the two end points is located at a branch point along the respective anatomical centerline of the set of anatomical centerlines and wherein a second end point of the two end points is not located at a branch point (Fig.4D, one of the points 204 is located at a branch point and the adjacent point is not).

Regarding claim 36, Soper et al disclose a medical system comprising: a flexible instrument including a sensor adapted to provide tracking data for a point on the instrument (embedded position sensor on the flexible endoscope, abstract); a memory storing images of a patient anatomy (images stored as data, abstract); a processor configured to: identify connected anatomical structures in the stored images of the patient anatomy (segmentation of medical images, col.3, ll.4-7); generate an anatomical centerline model from the identified connected anatomical structures (3-D graphical surface model and airway tree model, col.3, ll.4-7 and ll.13-16); select a set of points disposed on a set of anatomical centerlines (vessel centerlines 152 and 153) of the anatomical centerline model, each anatomical centerline of the set of anatomical centerlines connecting a plurality of center points of the connected anatomical structures (col.12, ll.53-57); generate a first plurality of linkage elements representing the connected anatomical structures (col.13, lll.58-67), wherein each of the first plurality of linkage element is defined by two end points from the set of point, the two end points being disposed on a respective anatomical centerline of the set of anatomical centerlines, a linkage element centerline of each of the linkage elements spanning the shortest distance between the two end points (the plurality of linkage elements being considered a set of two points on the anatomical centerline and the two points are also the two end points, 
However, Mittal et al teach in the same medical field of endeavor, cylindrical linkage element (figs.4a and 4b; [0032];[0033]) and wherein each of the first plurality of cylindrical linkage elements include a radius from the linkage element centerline defining a cylindrical wall ([0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linkage elements of Soper et al with the cylindrical linkage elements and including a radius of Mittal et al as it would provide a linkage element with a shape substantially similar to that of the lumen of interest, which inherently includes a radius, in order to exploit the locally cylindrical shape of the lumen to obtain the exact position and shape as set forth in Mittal et al ([0032]).
.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soper et al (7,901,348) in view of Mittal et al (2011/0224542) as applied to claim 30 above, and further in view of Khatib et al (2007/0142749).
Regarding claim 31, Soper et al as modified by Mittal et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the sensor disposed on the elongate body of the instrument is a fiber optic bend sensor extending along the elongate body.
	However, Khatib et al teach in the same medical field of endeavor, wherein the sensor disposed on the elongate body of the instrument is a fiber optic bend sensor extending along the elongate body ([0056]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor and tracking of the instrument of Soper et al as modified by Mittal et al with a fiber optic shape sensor as it would provide data regarding the positioning of the instrument within a branching anatomical structure as set forth in Khatib et al.
Allowable Subject Matter
Claims 17, 27 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793